                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               BUTTE DIVISION

                                                     CV-19-004-BU-BMM-JCL

   KIM BODINE,
                                                                  ORDER
                        Plaintiff,

   vs.

   SALESFORCE.COM, INC.,

                        Defendant.




         Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

         IT IS ORDERED:

         1. The case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

         2.    Pursuant to 28 U.S.C. '636(b)(1)(B), the case is referred to the

Honorable Jeremiah C. Lynch, United States Magistrate Judge, who will conduct

all necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge’s jurisdiction by 28 U.S.C. '636(b)(1)(A).
      3.   The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

      DATED this 27th day of February, 2019.
